 1

 2

 3

 4

 5

 6
                               UNITED STATES DISTRICT COURT
 7
                                       EASTERN DISTRICT OF CALIFORNIA
 8

 9
         JAMES CHARLES JOHNSON,                                     Case No. 1:16-cv-01040-SKO
10
                              Plaintiff,                            ORDER GRANTING PLAINTIFF’S
11               v.                                                 COUNSEL’S UNOPPOSED MOTION
                                                                    FOR AUTHORIZATION OF
12       NANCY A. BERRYHILL,                                        ATTORNEY’S FEES UNDER 42 U.S.C. §
         Acting Commissioner of Social Security, 1                  406(b)
13
                              Defendant.                    /       (Docs. 23, 26)
14

15                                             I.         INTRODUCTION
16
              On March 4, 2019, counsel for Plaintiff James Charles Johnson (“Plaintiff”) filed a motion
17
     for an award of attorney’s fees pursuant to 42 U.S.C. § 406(b) (“section 406(b)”). (Doc. 23.) On
18
     March 5, 2019, the Court issued a minute order requiring Plaintiff and the Commissioner to file
19
     their responses in opposition or statements of non-opposition to Plaintiff’s counsel’s motion, if any,
20
     by no later than April 3, 2019. (Doc. 24.)
21
              On March 7, 2019, counsel for Plaintiff filed an amended motion that reduced the award of
22
     attorney’s fees based on a revised calculation of the benefits Plaintiff was awarded by the Social
23
     Security Administration.2 (Doc. 26.) Plaintiff and the Commissioner were served with copies of
24

25
     1
       On January 23, 2017, Nancy A. Berryhill became the Acting Commissioner of the Social Security Administration. See
26   https://www.ssa.gov/agency/commissioner.html (last visited by the court on April 8, 2019). She is therefore substituted
     as the defendant in this action. See 42 U.S.C. § 405(g) (referring to the “Commissioner’s Answer”); 20 C.F.R. §
27   422.210(d) (“the person holding the Office of the Commissioner shall, in his official capacity, be the proper defendant”).
     2
       Plaintiff’s counsel’s amended motion only provides the revised amount of attorney’s fees and does not include an
28   updated memorandum of points and authorities or supporting documentation. As a result, the Court considers the
     original motion for attorney’s fees and the amended motion jointly.
 1 the motion for attorney’s fees, the amended motion, and the minute order. (Docs. 25, 27.) Neither

 2 the Commissioner, nor Plaintiff filed any opposition by the April 3, 2019 deadline (See Docket).

 3          For the reasons set forth below, Plaintiff’s counsel’s amended motion for an award of
 4 attorney’s fees (Doc. 26), is granted in the amount of $20,272.50, subject to an offset of $4,200.00

 5 in fees already awarded pursuant to the Equal Access to Justice Act (“EAJA”), 28 U.S.C. § 2412(d),

 6 on September 27, 2017 (see Doc. 22). Plaintiff’s original motion seeking an award of $54,125.00

 7 (Doc. 23), is denied as moot.

 8                                     II.       BACKGROUND
 9          On July 18, 2016, Plaintiff brought the underlying action seeking judicial review of a final

10 administrative decision denying his claim for disability benefits under the Social Security Act.

11 (Doc. 1.) On June 30, 2017, following a stipulation for remand from the parties, judgment was

12 entered in favor of Plaintiff and against the Commissioner. (Docs. 18–20.) On September 26, 2017,

13 the parties stipulated to an award of $4,200.00 in attorney’s fees under EAJA (Doc. 21), and on

14 September 27, 2017, the Court entered the stipulated order (Doc. 22).

15          On remand, the Commissioner issued a decision finding Plaintiff disabled. (See Doc. 23,

16 Declaration of Steven G. Rosales (“Rosales Decl.”) ¶ 3 and Doc. 23-2 (“Ex. 2”).) On February 9,

17 2019, the Commissioner issued a letter to Plaintiff approving his claim for benefits and awarding

18 him $217,661 in back payments for the period November 2004 through October 2018. (See Doc.

19 23, Rosales Decl. ¶ 4 and Doc. 23-1 at 3.) On March 4, 2019, counsel filed a motion for attorney’s

20 fees in the amount of $54,125, equal to approximately 25% of Plaintiff’s back benefits, subject to a

21 $4,200 refund to Plaintiff for EAJA fees already awarded. (See Doc. 23.) Plaintiff’s counsel’s

22 amended motion for attorney’s fees, filed on March 7, 2019, reduces the requested attorney’s fees

23 to $20,272.50, which reflects an $81,090.00 award of benefits to Plaintiff based on a shortened time

24 period for calculating Plaintiff’s past due benefits. (Doc. 26 at 2 (“[T]he actual back benefit awarded

25 [to Plaintiff] amounts to $81,090.00. The appropriate time period for calculation of the back benefits

26 is December 2014 through January 2019. Twenty-five percent of that amount is $20,272.50.”).)
27          It is counsel’s section 406(b) motion for attorney’s fees along with the corresponding

28 amended motion that are currently pending before the Court.

                                                      2
                                        III.       DISCUSSION
 1
            Pursuant to the Social Security Act, attorneys may seek a reasonable fee for cases in which
 2
     they have successfully represented social security claimants. Section 406(b) provides the following:
 3
            Whenever a court renders a judgment favorable to a claimant under this subchapter
 4          who was represented before the court by an attorney, the court may determine and
            allow as part of its judgment a reasonable fee for such representation, not in excess
 5          of 25 percent of the total of the past-due benefits to which the claimant is entitled by
            reason of such judgment, and the Commissioner of Social Security may . . . certify
 6
            the amount of such fee for payment to such attorney out of, and not in addition to,
 7          the amount of such past-due benefits . . . .

 8 42 U.S.C. § 406(b)(1)(A) (emphasis added). “In contrast to fees awarded under fee-shifting

 9 provisions such as 42 U.S.C. § 1988, the fee is paid by the claimant out of the past-due benefits

10 awarded; the losing party is not responsible for payment.” Crawford v. Astrue, 586 F.3d 1142, 1147

11 (9th Cir. 2009) (en banc) (citing Gisbrecht v. Barnhart, 535 U.S. 789, 802 (2002)).                 The

12 Commissioner has standing to challenge the award, despite that the section 406(b) attorney’s fee

13 award is not paid by the government. Craig v. Sec’y Dep’t of Health & Human Servs., 864 F.2d

14 324, 328 (4th Cir. 1989), abrogated on other grounds in Gisbrecht, 535 U.S. at 807. The goal of

15 fee awards under section 406(b) is to provide adequate incentive to represent claimants while

16 ensuring that the usually meager disability benefits received are not greatly depleted. Cotter v.

17 Bowen, 879 F.2d 359, 365 (8th Cir. 1989), abrogated on other grounds in Gisbrecht, 535 U.S. at

18 807.

19          The 25% maximum fee is not an automatic entitlement, and courts are required to ensure

20 that the requested fee is reasonable. Gisbrecht, 535 U.S. at 808-09 (Section 406(b) does not displace

21 contingent-fee agreements within the statutory ceiling; instead, section 406(b) instructs courts to

22 review for reasonableness fees yielded by those agreements). “Within the 25 percent boundary . . .

23 the attorney for the successful claimant must show that the fee sought is reasonable for the services

24 rendered.” Id. at 807; see also Crawford, 586 F.3d at 1148 (holding that section 406(b) “does not

25 specify how courts should determine whether a requested fee is reasonable” but “provides only that

26 the fee must not exceed 25% of the past-due benefits awarded”).
27          Generally, “a district court charged with determining a reasonable fee award under

28 § 406(b)(1)(A) must respect ‘the primacy of lawful attorney-client fee arrangements,’ . . . ‘looking

                                                       3
 1 first to the contingent-fee agreement, then testing it for reasonableness.’” Crawford, 586 F.3d at

 2 1148 (quoting Gisbrecht, 535 U.S. at 793, 808). The United States Supreme Court has identified

 3 several factors that may be considered in determining whether a fee award under a contingent-fee

 4 agreement is unreasonable and therefore subject to reduction by the court: (1) the character of the

 5 representation; (2) the results achieved by the representative; (3) whether the attorney engaged in

 6 dilatory conduct in order to increase the accrued amount of past-due benefits; (4) whether the

 7 benefits are large in comparison to the amount of time counsel spent on the case; and (5) the

 8 attorney’s record of hours worked and counsel’s regular hourly billing charge for non-contingent

 9 cases. Id. (citing Gisbrecht, 535 U.S. at 807-08).

10          Here, the fee agreement between Plaintiff and the Law Offices of Lawrence D. Rohlfing,
11 signed by Plaintiff and counsel, provides:

12          If this matter requires judicial review of any adverse decision of the Social Security
            Administration, the fee for successful prosecution of this matter is a separate 25%
13          of the past due benefits awarded upon reversal of any unfavorable ALJ
            decision for work before the court. Attorney shall seek compensation under the
14          Equal Access to Justice Act and such amount shall credit to the client for fees
15          otherwise payable for court work. Client shall endorse such documents as are
            needed to pay Attorney any amounts under the EAJA and assigns such fee awards
16          to Attorney.

17 (Doc. 23, Rosales Decl. ¶ 2; Doc. 23-1 (“Ex. 1”) (emphasis in original).)

18          The Court has considered the character of counsel’s representation of Plaintiff and the good

19 results achieved by counsel, which included an award of benefits. As Plaintiff’s counsel, the Law

20 Offices of Lawrence Rohlfing spent 23.8 hours representing Plaintiff, ultimately gaining a favorable

21 decision in that the Commissioner’s decision was remanded to the agency for reconsideration, which

22 then awarded benefits to Plaintiff. (See Doc. 23, Rosales Decl. ¶ 5; Doc. 23-4 (time sheet accounting

23 for 20.5 attorney hours and 3.4 paralegal hours spent representing Plaintiff before the district court)).

24 There is no indication that a reduction of the award is warranted due to any substandard performance

25 by Plaintiff’s counsel, as counsel secured a successful result for Plaintiff. There is also no evidence

26 that counsel engaged in any dilatory conduct resulting in delay.
27          Counsel does not set forth his or his paralegal’s normal hourly rates. However, the effective

28

                                                       4
 1 hourly rate requested equals $848.22 per hour.3 This hourly rate is not excessive when compared

 2 to what the Ninth Circuit has approved in cases involving social security contingency fee

 3 arrangements. See Crawford, 586 F.3d 1142, 1153 (9th Cir. 2009) (explaining that the majority

 4 opinion found reasonable effective hourly rates equaling $519, $875, and $902) (J. Clifton,

 5 concurring in part and dissenting in part); see also Thomas v. Colvin, No. 1:11−cv−01291−SKO,

 6 2015 WL 1529331, at *2−3 (E.D. Cal. Apr. 3, 2015) (upholding an effective hourly rate of $1,093.22

 7 for 40.8 hours of work); Jamieson v. Astrue, No. 1:09CV0490 LJO DLB, 2011 WL 587096, at *2

 8 (E.D. Cal. Feb. 9, 2011) (upholding an effective hourly rate of $1,169.49 for 29.5 hours of work);

 9 Palos v. Colvin, No. CV 15−04261−DTB, 2016 WL 5110243, at *2 (C.D. Cal. Sept. 20, 2016)

10 (upholding an effective hourly rate of $1,546.39 for 9.7 hours of work); Villa v. Astrue, No.

11 CIV−S−06−0846 GGH, 2010 WL 118454, at *1−2 (E.D. Cal. Jan. 7, 2010) (approving section

12 406(b) fees exceeding $1,000 per hour for 10.4 hours of work, and noting that “[r]educing § 406(b)

13 fees after Crawford is a dicey business”). Further, attorney’s fees in the amount of $20,272.50 do

14 not exceed 25% of the past-due benefits awarded and are not excessive in relation to the past-due

15 award. See generally Ortega v. Comm’r of Soc. Sec., No. 1:12–cv–01030–AWI–SAB, 2015 WL

16 5021646, at *3 (E.D. Cal. Aug. 21, 2015) (granting petition for an award of attorney’s fees pursuant

17 to section 406(b) in the amount of $24,350.00); Thomas, 2015 WL 1529331, at *3 (granting petition

18 for an award of attorney’s fees pursuant to section 406(b) in the amount of $44,603.50); Boyle v.

19 Colvin, No. 1:12–cv–00954–SMS, 2013 WL 6712552, at *2 (E.D. Cal. Dec. 19, 2013) (granting

20 petition for an award of attorney’s fees pursuant to section 406(b) in the amount of $20,577.57);

21 Jamieson, 2011 WL 587096, at *2 (recommending an award of attorney’s fees pursuant to section

22 406(b) in the amount of $34,500).

23            In making this determination, the Court recognizes the contingent-fee nature of this case and
24 counsel’s assumption of risk in agreeing to represent Plaintiff under such terms. “District courts

25 generally have been deferential to the terms of contingency fee contracts in § 406(b) cases.” Harris

26 v. Barnhart, 262 F. Supp. 2d 1033, 1037 (N.D. Cal. 2003). Attorneys who agree to represent
27

28
     3
       Plaintiff’s counsel expended 20.5 hours and a paralegal expended 3.4 hours. Thus, the effective hourly rate
     requested is computed as follows: $20,272.50 / (20.5 + 3.4) = $848.22 per hour.

                                                               5
 1 claimants pursuant to a contingent fee agreement assume the risk of receiving no compensation for

 2 their time and effort if the action does not succeed. Id. Here, Plaintiff’s attorney accepted substantial

 3 risk of loss in representing Plaintiff, whose application had already been denied at the administrative

 4 level. Plaintiff agreed to the contingent fee. (See Doc. 23, Rosales Decl. ¶ 2 and Ex. 1.) Working

 5 efficiently and effectively, the attorney secured a remand, and ultimately, the award of substantial

 6 benefits to Plaintiff. (See id., Rosales Decl. ¶ 3 and Ex. 2.)

 7            An award of attorney’s fees pursuant to section 406(b) in the amount of $20,272.50 is,
 8 therefore, appropriate. An award of section 406(b) fees, however, must be offset by any prior award

 9 of attorney’s fees granted under the EAJA. 28 U.S.C. § 2412; Gisbrecht, 535 U.S. at 796. Plaintiff

10 was previously awarded $4,200.00 in fees pursuant to the EAJA; as such, counsel shall refund this

11 amount to Plaintiff.

12                               IV.        CONCLUSION AND ORDER
13
              For the reasons stated above, the Court concludes that the fees sought by Plaintiff’s counsel
14
     pursuant to section 406(b) are reasonable.
15
              Accordingly, IT IS ORDERED that:
16
              1.      Plaintiff’s counsel’s unopposed amended motion for an award of attorney’s fees
17
     pursuant to 42 U.S.C. § 406(b) in the amount of $20,272.50 (Doc. 26) is granted;
18
              2.      Plaintiff’s counsel shall refund to Plaintiff $4,200.00 of the section 406(b) fees
19
     awarded as an offset for the EAJA fees previously awarded pursuant to 28 U.S.C. § 2412(d) (Doc.
20
     22);
21
              3.      Plaintiff’s counsel’s March 4, 2019, motion for attorney’s fees (Doc. 23), is denied
22
     as moot; and
23
              4.      Counsel for Plaintiff shall file on the Court’s docket proof of service of this order
24
     upon Plaintiff, at his current or last known address.
25

26 IT IS SO ORDERED.
27

28
     Dated:        April 10, 2019                                   /s/   Sheila K. Oberto             .
                                                         UNITED STATES MAGISTRATE JUDGE

                                                        6
